DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s filing on 09/10/2019.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
5. 	Claims 17-20 are rejected under 35 U.S.C 102(a) (2) as being anticipated by Galecki et al. (US Pat 5706157, referred as Galecki from here forth). 
Regarding claim 17, Galecki teaches (Fig. 1-7, col. 1 L16-60, col. 2 L49-col. 4 L67) a power supply delivery system comprising: a source end module (LPH-Local Power Hub comprising plural PS-Power Supply Units, col. 1 L16-60) configured to split power (using current limiter 14) received from an external power source (CO-Central Office or source ac/48v) into a plurality of power channels (channels 16); and a load end module (ONU(1-3)- Optical Network Units, col. 1 L16-60) configured to combine the split power (from each respective channels 16) into a single power channel for delivery to a load (ONUs provides 1 or more end user load, as required).
Regarding claim 18, Galecki teaches the external power source (CO-Central Office or source ac/48v) includes a National Electrical Code 2017 (NEC) Class 1 power source (col. 1 L16-27), and wherein the load (ONUs provides 1 or more end user load, as required) includes an NEC Class 1 load (col. 1 L16-27).
claim 19, Galecki teaches the plurality of power channels includes a plurality of twisted pair cables (col. 1 L36-45 and col. 2 L49-67).
Regarding claim 20, Galecki teaches safety current limiting circuitry (14) configured to interrupt a current (col. 3 L33-col. 4 L62) in at least one of the plurality of power channels (16) when an overcurrent condition is detected. 

Allowable Subject Matter
6. 	Claims 1-16 are allowed.
Regarding claim 1, a search of prior art(s) failed to teach “a plurality of source output connectors configured to be electrically connected to the source input connector; and first circuity configured to be electrically connected to the source input connector and to each of the plurality of source output connectors, the first circuity configured to split power received via the source input connector into a plurality of power channels; and conduct the split power along each of the plurality of power channels to the plurality of source output connectors; and a load end module including a plurality of load input connectors configured to be electrically connected to the plurality of source output connectors; a load output connector configured to be electrically connected to a load; and second circuitry configured to be electrically connected to each of the plurality of load input connectors and to the load output connector, the second circuitry being configured to combine the split power received via the plurality of load input connectors into a single power channel; and conduct the combined power along the single power channel to the load output connector”.
Claims 2-9 are depending from claim 1. 
Regarding claim 10, a search of prior art(s) failed to teach “splitting the power received via the source input connector into a plurality of power channels using first circuitry electrically connected to the source input connector; conducting the split power along each of the plurality of power channels to a plurality of source output connectors electrically connected to the source input connector using the first circuitry; combining the split power received via a plurality of load input connectors electrically connected to the plurality of source output connectors into a single power channel using second circuitry electrically connected to each of the plurality of load input connectors and to a load output connector electrically connected to the load; and conducting the combined power along the single power channel to the load output connector, thereby delivering the power to the load”.
Claims 11-16 are depending from claim 10. 
Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-TH 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        3/9/2021


/Nguyen Tran/Primary Examiner, Art Unit 2838